Title: To Thomas Jefferson from Thomas Blount, 4 August 1803
From: Blount, Thomas
To: Jefferson, Thomas


          
            
              Sir
            
            Tarborough 4th August 1803
          
          My friend Mr John G. L. Schenck—a respectable merchant of this place, a good Citizen, & a great admirer of your character and Administration—is about to travel for health and pleasure to the Sulphur & sweet Springs in Virginia—and as Monticello lies directly in his Route, and he feels the desire common to all Republicans to be personally known to you, I respectfully beg leave to introduce him to you, and to assure you that he is not unworthy the honor of your acquaintance—
          I am, with the greatest Respect, Your obedient, humble Servant 
          
            
              Tho. Blount
            
          
        